FILED
                            NOT FOR PUBLICATION                                 JUL 12 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NIKOLIN LLORDI,                                  No. 07-74282

              Petitioner,                        Agency No. A097-881-287

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 10, 2012**
                               Pasadena, California

Before: TALLMAN and N.R. SMITH, Circuit Judges, and BENSON, District
Judge.***

       Petitioner, Nikolin Llordi, seeks review of a decision of the Board of

Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) decision to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Dee V. Benson, District Judge for the U.S. District
Court for Utah, sitting by designation.
deny his application for asylum, withholding of removal under both § 241(b)(3) of

the Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3), and the Convention

Against Torture (“CAT”), 8 C.F.R. §§ 1208.16–1208.18 (2007), and voluntary

departure.

      1. We dismiss for lack of jurisdiction Petitioner’s challenge to the BIA’s

determination that his application was untimely because that issue involves

disputed facts. 8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D); Hakopian v. Mukasey, 551

F.3d 843, 847 (9th Cir. 2008).

      2. We deny the petition as to withholding of removal and protection under

CAT because the adverse credibility findings are supported by substantial

evidence. Petitioner filed his application for asylum before May 11, 2005, so we

apply the pre-REAL ID Act rules. Rizk v. Holder, 629 F.3d 1083, 1087 n.2 (9th

Cir. 2011).

      “We must uphold the IJ’s adverse credibility determination so long as one of

the identified grounds is supported by substantial evidence and goes to the heart of

the alien’s claim of persecution.” Id. at 1087. To reverse the factual findings, “the

evidence must compel a different conclusion from the one reached by the BIA.”

Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011). Here the IJ relied on

numerous inconsistencies between Petitioner’s application and his testimony at the


                                         -2-
hearing. The inconsistencies as to Petitioner’s date of entry, his father’s arrests,

and his political activity in Albania are supported by the record. These issues go to

the heart of Petitioner’s claim. Petitioner has failed to show a “clear probability”

that his life or freedom would be threatened on account of his “membership in a

particular social group or political opinion,” 8 U.S.C. § 1231(b)(3)(A); thus he is

not entitled to withholding of removal.

      Nor has he met his burden for withholding of removal under CAT as he has

failed to show that it is “more likely than not” that he would be tortured if he

returns to Albania, or that such torture would occur “with the consent or

acquiescence of a public official.” 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1).

      3. We dismiss for lack of jurisdiction Petitioner’s challenge to the denial of

voluntary removal because that claim was not exhausted before the BIA. Barron v.

Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).

      Petition is DISMISSED in part, and DENIED in part.




                                          -3-